Citation Nr: 1511751	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  12-28 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than April 11, 2011, for the award of a 70 percent rating for major depressive disorder.  

2.  Entitlement to a rating in excess of 70 percent for major depressive disorder.  

3.  Entitlement to a rating in excess of 10 percent for plantar keratosis, porokeratosis, chronic bilateral hyperkeratotic tinea pedis and onychomycosis.  

4.  Entitlement to a rating in excess of 10 percent for multiple lipoma-like lesions on the chest, arms, and back.

5.  Entitlement to a rating in excess of 10 percent for right knee disability.

6.  Entitlement to a rating in excess of 10 percent for left knee disability.

7.  Entitlement to service connection for prostate cancer.

8.  Entitlement to service connection for sleep apnea, including as secondary to service-connected major depressive disorder or as due to an undiagnosed illness or a medically unexplained multisymptom illness.  

9.  Entitlement to service connection for gastrointestinal problems to include hiatal hernia, including as due to medication for service-connected disability or as due to an undiagnosed illness or a medically unexplained multisymptom illness.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to June 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran's record before the VA consists of a paper claims folder as well as electronic record located in Virtual VA/VBMS.

The issues of an earlier effective date for service-connected major depressive disorder and entitlement to service connection for prostate cancer are decided herein, whereas the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for anxiety disorder was granted in a February 2009 rating decision, effective from July 2, 2008.  The Veteran did not appeal the initial rating.

2.  The Veteran filed a claim for increased rating for anxiety disorder on April 11, 2011.

3.  The Veteran was afforded a VA psychiatric examination in June 2011, following which the Veteran was awarded a 70 percent rating for his anxiety disorder, now characterized as major depressive disorder, effective from April 11, 2011.

4.  Resolving benefit of the doubt in favor of the Veteran, his service-connected major depressive disorder at least more nearly approximated occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood from April 11, 2010, forward.

5.  The preponderance of the evidence is against a finding that the Veteran's prostate cancer is etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of April 11, 2010, but not earlier, for a 70 percent rating for major depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.157(a), 3.400(o), 4.130, Diagnostic Code 9400 (2014).

2.  Prostate cancer was not incurred or aggravated in the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Notice must be provided before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was advised by May 2011 and June 2012 letters of the evidence and information necessary to substantiate his claims and the responsibilities of the Veteran and VA in obtaining such evidence.  Thus, notice was provided prior to the August 2012 rating decision now on appeal that awarded a 70 percent rating for major depressive disorder effective from April 11, 2011, and denied service connection for prostate cancer.  As a result, VA has complied with its duty to notify requirements.

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.
VA has satisfied its duty to seek relevant records.  VA has obtained and associated available service treatment records and VA treatment records with the file.  Social Security Administration disability review records have been obtained.  The record does not indicate and the Veteran has notified VA that additional VA medical records, private medical records exist.  

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran was afforded a July 2012 VA examination for the prostate cancer issue and a June 2011 mental health examination.  These examinations adequately address pertinent criteria.  As a result, the Board finds that VA has complied with its duty to assist in terms of providing an examination.

Based on the communications to the Veteran and the arguments raised by the Veteran and his representative, they have demonstrated actual knowledge of the requirements for substantiating the claims, and it is reasonable to expect that the Veteran understands what is needed to prevail.  Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's claim.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Earlier Effective Date for 70 percent rating for Major Depressive Disorder

In general, unless specifically provided otherwise, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final adjudication, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.
With regard to claims for increase, VA laws and regulations provide that the effective date "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor, "unless specifically provided otherwise."  38 U.S.C.A. § 5110(a). Section 5110(b)(2) provides otherwise by stating that the effective date of an increased rating "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  Under 38 C.F.R. § 3.400(o)(1), except as provided in paragraph (o)(2), the effective date is "date of receipt of claim or date entitlement arose, whichever is later."  Paragraph (o)(2) provides that the effective date is the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date otherwise, date of receipt of claim."  See Harper v. Brown, 10 Vet. App. 125 (1997).

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

The Veteran's disability is rated under the criteria of 38 C.F.R. § 4.130 (schedule of ratings - mental disorders), DC 9400. In relevant part, the rating criteria are as follows. 

A rating of 70 percent is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A rating of 100 percent is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

In any claim for higher ratings, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Turning to the evidence, the Board notes that the report of VA examination in June 2011 reflects that the examiner reviewed the claims folder and examined the Veteran.  The examiner noted that the Veteran complained of anxiety but noted he was taking Alprazolam which helped.  He reported stress due to medical problems such as prostate cancer surgery in February 2009, and resultant intimacy and incontinence issues.  He reported sleep issues including apnea and nightmares.  He noted stomach problems, anger, irritability and arguments with his wife who he also noted was understanding.  He reported he was discouraged because he could not pass a state licensing exam for nursing.  He noted self-esteem issues and feeling like folks had turned against him.  He had not worked since 2008 as a maintenance man.  He could not trust people now.  The examiner diagnosed major depressive disorder and noted stressors of health and employment issues.  The Global Assessment of Functioning (GAF) score was 55.  

Based on the above, the Board finds that the Veteran's overall symptomatology from April 11, 2010, the year prior to the date of claim, is consistent with a 70 percent disability rating inasmuch as it approximated occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Board finds that the examiner's description of the manifestations reasonably suggest that they were ongoing within the year prior to the examination.  The facts establish that the Veteran had prostate cancer surgery in 2009.  His description of his problems is therefore found to show that he was having the symptoms found by the examiner in the year prior to the examination.  

Because the Board has determined that a 70 percent rating is warranted from a year prior to the date of claim, to that extent, the claim is granted.  There is no basis to award an effective date prior to April 11, 2010.  The Veteran did not appeal the initial rating decision in February 2009 establishing service connection.  There was no claim for benefits from the award of service connection and prior to April 11, 2011.  Notably, the Veteran has not made any argument in this regard.  Accordingly, an effective date of April 11, 2010, but no earlier, is granted for the award of a 70 percent rating for major depressive disorder.  


III.  Service Connection for Prostate Cancer 

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2014).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as "chronic" under 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In addition, certain chronic disabilities, including prostate cancer, are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  

The Veteran has a diagnosis of prostate cancer, which was first diagnosed in approximately 2008 by a private physician.  He underwent radical prostatectomy in February 2009.  As a result, Shedden requirement (1) is met.  The Board now turns to Shedden requirements (2) and (3).

Service treatment records do not contain a diagnosis of, or treatment for, prostate cancer.  They do document that the Veteran had a PSA (prostate specific antigen) reading of 1.3 while in service.  

The Veteran contends in a June 2011 statement that he was told in 2008 when he was diagnosed that his prostate cancer was a slow growing cancer.  He believes it was present in service.  

In the July 2012 VA examination report, the examiner opined that his prostate cancer is less likely as not related to symptoms and or blood tests shown in service.  The examiner explained that a PSA of 1.3 is within normal limits.  He also stated that hematuria is not the cause of prostate cancer.  

The favorable evidence of a link between service and the Veteran's prostate cancer consists solely of the Veteran's current assertions.  The cancer was first diagnosed approximately seven years following service and thus presumptive service connection is not warranted pursuant to 38 C.F.R. §§ 3.307, 3.309.  The Board further notes that the Veteran, while entirely competent to report his symptoms, has presented no probative clinical evidence of a nexus between his prostate cancer and his military service.  Again, the Veteran was not diagnosed with prostate cancer while in service, and the medical evidence of records suggests that there is no medical link between prostate cancer and any incident of service.  

The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms of prostate cancer to service.  That is, the Veteran is not competent to opine on matters such as the etiology of his prostate cancer, as it is unlike other disabilities that are observable by a lay person, such as a broken arm or varicose veins.  Rather, it involves the inner working of internal organs.  In the absence of evidence indicating that the Veteran has the medical training to render a medical opinion on such a complex matter, the Board must find that his contention with regard to a medical nexus between his prostate cancer and his military service to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2014) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a medical nexus. 

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  However, as explained by the examiner and as already discussed, there were no symptoms or signs of prostate cancer in service, nor has there been any continuity of actual symptomatology since service.  It is noted that the examiner stated that hematuria is not the cause of prostate cancer, and the PSA reading in service was within normal limits.  

In summary, while there is some favorable evidence in the form of the Veteran's lay statements, the Board has placed greater probative weight on the VA examination report, rendered by a medical provider as opposed to a layperson, that does not establish an etiological link between the Veteran's prostate cancer and active military service.  The medical opinion outweighs the Veteran's lay contentions.  Although the evidence of record shows a diagnosis of prostate cancer post service, it does not contain reliable evidence which relates the claimed disability to any injury or disease in service.  As a result, service connection is not warranted. 


ORDER

An effective date of April 11, 2010, and no earlier, for the award of a 70 percent rating for major depressive disorder is granted, subject to the law and regulations governing payment of monetary benefits.

Service connection for prostate cancer is denied.


REMAND

Additional development is required to comply with 38 C.F.R. § 3.159 prior to the Board's adjudication of the remainder of the claims.  

As to the claims for increased ratings, the Veteran has asserted in recent statements that the disabilities are more disabling than is currently reflected in the most recent medical examination evidence.  The most recent VA examination of the knees was conducted in September 2012; examinations for the other disabilities were conducted in June and July 2011.  

In light of the Veteran's credible statements that his disability picture has worsened since his last examinations, another examination must be afforded to accurately assess his current level of functioning as to each of these disabilities.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The Board notes that service connection is in effect for major depressive disorder but the Veteran has recently, through his attorney, requested service connection for posttraumatic stress disorder (PTSD).  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court of Appeals for Veterans Claims (CAVC) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  The CAVC recognized that, "the appellant had neither the legal or medical knowledge to narrow the universe of his claim or his current condition."  Id. at 5.   On remand, the AOJ should therefore address any mental disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and the other information of record.  

As to the claim of service connection for gastrointestinal problems to include hiatal hernia, the Veteran has urged that this is related to medications for other illnesses or to his service in Southwest Asia during the Gulf War and specifically is a manifestation of undiagnosed illness.  The Veteran's DD 214 reflects that he spent almost 4 years of his 10 years of service as foreign service and earned the multiple medals reflecting service in that area including the Southwest Asia Service Medal with one Bronze Star and Kuwait Liberation Medal.  

In addition to the aforementioned laws regarding service connection, with regard to the claims based on Persian Gulf service, the Board notes that service connection may be presumed for certain conditions under 38 U.S.C.A. § 1117.  More specifically, 38 U.S.C.A. § 1117 provides in part that the Secretary may pay compensation under this subchapter to a Persian Gulf veteran with a qualifying chronic disability that became manifest (A) during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War; or (B) to a degree of 10 percent or more during the presumptive period prescribed under subsection (b).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; (B) The following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi-symptom illness; or (C) Any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2).

The July 2012 examination for this disability does not address this theory.  Considering the Veteran's contentions, his service and the current medical evidence, the Board finds that an examination as to this matter is warranted to fulfill VA's duty to assist.  

The Board also notes that the contention as to undiagnosed illness can be construed as including the claim for service connection for sleep apnea.  Also as to sleep apnea, the Veteran has also urged that this is a manifestation of his service-connected major depressive disorder.  Considering these contentions, additional examination is warranted for this claim as well.  

As to the claim for TDIU, the Board notes that the Veteran, through his attorney, has urged that this claim be granted because the Veteran cannot work due to his service-connected disabilities.  The record reflects that the Veteran's combined disability rating is 80 percent.  Thus he currently meets the schedular requirement for a TDIU.  See 38 C.F.R. § 4.16(a) (2014).  Although he reports he has not worked since 2008, and SSA records reflect that he has been declared disabled under SSA rules, he has not submitted a completed VA form 21-8940, application for TDIU, despite being sent such a form in August 2012.  Nonetheless, the Veteran has perfected an appeal of this matter, and VA has the duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disabilities has on his ability to work.  Here, such examination should be conducted to address the occupational impact of all of the service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.  

2.  Obtain any outstanding VA treatment records. 

3.  Schedule the Veteran for an examination by an examiner with appropriate expertise to determine the severity of his service-connected major depressive disorder. 

The claims folders and any pertinent Virtual VA/VBMS records must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

The examiner should report the severity of the Veteran's depression in terms conforming to the appropriate rating criteria.  The examiner should also provide an opinion regarding the social and occupational impairment caused by the service-connected mental health disability.  If there are other psychiatric disabilities present, the examiner is asked to separate the symptoms between the disabilities to the extent possible.  If this is impossible, the examiner should explain that.  The supporting rationale for all opinions expressed must be provided in the report.  

4.  Schedule the Veteran for VA examination by examiner(s) with sufficient expertise to determine the extent of all impairment due to his service-connected knee disabilities, plantar keratosis, porokeratosis, chronic bilateral hyperkeratotic tinea pedis and onychomycosis and multiple lipoma-like lesions on the chest, arms, and back.  The claims folders and any pertinent evidence in Virtual VA/VBMS must be made available to and reviewed by the examiner.  All indicated studies should be performed.  

In addition, the examiner(s) should interview the Veteran as to his work, education, training history.  then, the examiner(s) must describe any functional impact caused by the Veteran's service-connected disabilities on his ability to perform both sedentary and physical tasks. 

The supporting rationale for all opinions expressed must be provided.  

5.  Schedule the Veteran for a VA examination by a physician with sufficient expertise to ascertain the nature and etiology of all gastrointestinal disorders present during the pendency of this claim.  The claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed.

The examiner is asked to render opinions as to the following:

(a)  Whether it is at least as likely as not (a 50 percent or better probability) that the Veteran currently has or has had at any time during the pendency of the claim a disability manifested by gastrointestinal symptoms, including hiatal hernia, due to or as a result of an injury or disease incurred in service; 

(b)  Whether it is at least as likely as not (a 50 percent or better probability) that the Veteran currently has or has had at any time during the pendency of the claim a disability manifested by gastrointestinal symptoms, including hiatal hernia, that is (i) proximately due to or (ii) aggravated (permanently worsened beyond the natural progression) by a service-connected disability, to include medications taken for said service-connected disability; 

(c) Whether it is at least as likely as not (a 50 percent or better probability) that the Veteran currently has or has had at any time during the pendency of the claim a disability manifested by gastrointestinal symptoms, including hiatal hernia, due to an undiagnosed illness or a medically unexplained multi-symptom illness;

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible.
6.  Schedule the Veteran for a VA examination by a physician with sufficient expertise to ascertain the nature and etiology of sleep apnea present during the pendency of this claim.  The claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed.

The examiner is asked to render opinions as to the following:

(a) Whether it is at least as likely as not (a 50 percent or better probability) that the Veteran currently has or has had at any time during the pendency of the claim sleep apnea, due to or as a result of an injury or disease incurred in service;

(b) Whether it is at least as likely as not (a 50 percent or better probability) that the Veteran currently has or has had at any time during the pendency of the claim sleep apnea, that is (i) proximately due to or (ii) aggravated (permanently worsened beyond the natural progression) by a service-connected disability, to include depression; 

(c) Whether it is at least as likely as not (a 50 percent or better probability) that the Veteran currently has or has had at any time during the pendency of the claim sleep apnea, due to an undiagnosed illness or a medically unexplained multi-symptom illness;

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible.

7.  Thereafter, readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should issue an appropriate supplemental statement of the case and afford the Veteran the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


